Citation Nr: 1339873	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disease.

3.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.
 
4.  Entitlement to service connection for a psychiatric disability.

5.  Entitlement to service connection for a sinus disability.

6.  Entitlement to service connection for a lung disease.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to an initial compensable rating for a right ankle scar.

9.  Entitlement to a rating in excess of 10 percent for a postoperative right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran also perfected an appeal with regard to a claim of service connection for tinnitus.  In March 2013, the RO granted service connection for tinnitus, and thereby resolved the appeal as to that issue.

(The decision below addresses the application to reopen a claim of service connection for psychiatric disability.  The petition to reopen claims of service connection for a skin disease and hearing loss, the underlying claim of service connection for a psychiatric disability, the claims of service connection for a sinus disability, a lung disease, and a back disability, the appeal for an initial compensable rating for a right ankle scar, and the claim for an increased rating for a postoperative right ankle fracture are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a psychiatric disability was denied in a July 1970 rating decision as there was no medical evidence of a psychiatric disability; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

2.  Evidence received since the July 1970 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's July 1970 decision that denied a claim of service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2.  The evidence received since the July 1970 decision is new and material and sufficient to reopen the claim of service connection for a psychiatric disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for a psychiatric disability in July 1970 because there was no medical evidence of a psychiatric disability.  Specifically, the RO explained that there were no behavioral problems shown at the time of its decision.  The Veteran was notified of the RO's decision, he did not appeal that determination, and new and material evidence was not received within one year of the decision.  Thus, the July 1970 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the July 1970 denial includes treatment records from Dr. Jose R. Rodriguez Cay and Associates dated in July 2009 and an August 2012 VA primary care treatment note included among the Veteran's paperless records in the Virtual VA system.  These records reveal that the Veteran was treated for depression, mood changes, irritability, sadness, tearfulness, and anhedonia.  In light of the fact that the Veteran has contended that his claimed psychiatric disability is related to combat experiences in Vietnam, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran may have a current psychiatric disability related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As explained in the remand below, the evidence triggers VA's duty to provide an examination as to the nature and etiology of the Veteran's claimed psychiatric disability.  The evidence is, therefore, new and material, and the claim of service connection for a psychiatric disability is reopened.


ORDER

As new and material evidence has been received, the claim of service connection for a psychiatric disability is reopened, and the appeal of this issue is granted to this limited extent.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  (A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

The July 2009 treatment records from Dr. Rodriguez and the August 2012 VA primary care treatment note indicate that the Veteran experienced depression, mood changes, irritability, sadness, tearfulness, and anhedonia.  (Thus, there is competent evidence suggesting a current psychiatric disability.)  Additionally, the Veteran contends that his claimed psychiatric disability is related to combat experiences in Vietnam.  His DD Form 214 confirms that he served in Vietnam and that he experienced combat in service as he received the Combat Infantry Badge.  

In sum, there is competent evidence of a current psychiatric disability and in-service combat experience.  This evidence, when taken with the Veteran's contentions, suggests that the Veteran may have a current psychiatric disability related to service.  Thus, VA's duty to obtain an examination as to the nature and etiology of any current psychiatric disability, is triggered.  Such an examination is needed to obtain a medical opinion as to the etiology of any current psychiatric disability.

With respect to the claim for an increased rating for the service-connected right ankle disability, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

The Veteran was afforded a VA examination in January 2013 to determine the current severity of his service-connected right ankle disability.  Ranges of right ankle motion were reported and it was noted that there was pain associated with the ranges of motion at 5 degrees of plantar flexion and dorsiflexion.  There was functional loss and/or functional impairment of the ankle in terms of less movement than normal, weakened movement, excess fatigability, and pain on movement.  Also, the Veteran reported flare ups of ankle pain.  However, he was able to perform plantar flexion and dorsiflexion to between 20 and 25 degrees and to between 10 and 15 degrees, respectively.

Although the June 2013 examiner noted that there were motion changes following repetitive use, he did not note the point, if any, at which the above-reported factors caused functional impairment.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Additionally, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In his June 2009 notice of disagreement (VA Form 21-4138) and February 2010 substantive appeal (VA Form 9), the Veteran reported that he continued to receive treatment for his claimed disabilities at the VA Medical Center in San Juan, Puerto Rico and that he began to receive treatment at that facility in 2000.  The VA treatment records in the claims file and among the Veteran's paperless records in the Virtual VA system are contained in the San Juan Vista electronic records system and are dated from September 2008 to March 2009 and from January to August 2012.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, VA primary care treatment notes dated in January and August 2012 reflect that the Veteran continued to receive treatment from Dr. Candelario and Dr. Rodriguez for his psychiatric disability and rhinitis.  Although treatment records from these physicians were requested and received by the agency of original jurisdiction (AOJ), the treatment records from Dr. Candelario are only dated to March 2010 and the treatment records from Dr. Rodriguez are only dated to September 2010.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any  additional relevant treatment records from the above-identified treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Also, VA's duty to notify a claimant seeking to reopen a previously denied claim includes advising the claimant of the evidence and information needed to reopen the claim as well as the evidence and information needed to establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Also, in the context of a claim to reopen, VA must look at the basis for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Failure to provide this notice is generally prejudicial.  Id.

The AOJ sent the Veteran a VCAA notice letter in February 2009 regarding his petition to reopen the claim of service connection for a skin disease.  However, this letter did not provide accurate notice of what evidence was necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous September 2000 denial.  Specifically, the letter notified the Veteran that his claim was previously denied because his skin was found to be normal during both his January 1968 entrance examination and his November 1969 separation examination.  However, the Board denied the Veteran's claim in September 2000 because there was no medical evidence of a current skin disease.  As such, VA has not adequately satisfied the notification requirements of the VCAA as interpreted in Kent.  Inasmuch as the appeal is being remanded for other reasons, there is an opportunity to provide notice that fully complies with the decision in Kent.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter which identifies the reason for the prior denial of his claim of service connection for a skin disease in September 2000, provides the appropriate definitions of new and material evidence, explains the type of evidence that is necessary to satisfy the elements of the underlying claim which were found insufficient in the previous denial (i.e. a current skin disease related to service), and describes the type of evidence that is necessary to substantiate the underlying service connection claim, in accordance with the Court's decision in Kent.  A copy of this letter must be included in the claims file.

2.  Ask the Veteran to describe, with as much specificity as possible, any stressors in service that he believes have contributed to his claimed psychiatric disability. He should describe the event, the location, the date (within at least a two-month period), and the unit he was attached to at the time of the event.

If the Veteran provides sufficient information and corroboration of an alleged stressor is necessary, the AOJ shall take all reasonable measures to corroborate the alleged stressors that occurred during the Veteran's military service.  The Veteran should be informed of any additional information that is needed to research his stressors.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for a right ankle disability (to include scars), a psychiatric disability, a sinus disability, a lung disease, a back disability, a skin disease, and hearing loss contained in the San Juan Vista electronic records system and dated prior to September 2008, from March 2009 through January 2012, and from August 2012 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Ask the Veteran to identify the name and location of any private medical facility where he has received post-service treatment for a right ankle disability (to include scars), a psychiatric disability, a sinus disability, a lung disease, a back disability, a skin disease, and hearing loss, to include the dates of any such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of his treatment for a right ankle disability (to include scars), a psychiatric disability, a sinus disability, a lung disease, a back disability, a skin disease, and hearing loss from Dr. Candelario dated from March 2010 through the present, from Dr. Rodriguez dated from September 2010 through the present, and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  Additionally, any record-VA or private-that may include any non-English language should be translated.

5.  After the Veteran has been given an adequate opportunity to provide information concerning any stressors experienced in service and after all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of any current psychiatric disability. All indicated tests and studies shall be conducted. Psychological testing shall be done with a view toward determining the nature of any current psychiatric disability, to specifically include whether the Veteran experiences posttraumatic stress disorder.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

With respect to any current psychiatric disability identified (i.e. any psychiatric disability diagnosed since January 2009), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset in service, had its onset in the year immediately following service (in the case of any current psychosis), is related to any reported stressor in service, or is otherwise the result of a disease or injury in service?

(b)  If the Veteran meets the criteria for a diagnosis of posttraumatic stress disorder, what are the stressors supporting the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on any psychiatric disabilities diagnosed since January 2009 and any reported stressors in service.  (For purposes of the above opinions, the examiner shall presume that the Veteran's reports of any combat-related stressors in service are accurate.)

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report stressors in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of a particular stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected right ankle disability (to include scarring).  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All appropriate ranges of right ankle motion shall be reported in degrees.  The examiner shall also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain.  The examiner shall, to the full extent possible, equate the level of impairment caused by all such losses to an equivalent level of decreased range of motion, stated in degrees.  This shall be done for all appropriate ranges of ankle motion. 

The examiner shall report if there is ankylosis of the right ankle and, if so, the angle at which the ankle is held and whether any ankylosis of the subastragalar or tarsal joint is in a poor or good weight bearing position. 

The examiner shall also report the presence and severity of any malunion of the os calcis or astragalus and any astragalectomy.

The examiner shall also report the nature and severity of the service-connected right ankle scar, to include whether the scar causes any loss of function.  The scar size, and whether it is superficial, deep, nonlinear, unstable, or painful should also be noted.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right ankle disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

7.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

8.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


